DETAILED ACTION
1.	This office action is in response to the communication filed on 06/05/2019.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. JP2017-073482, filed on 04/03/2017.

Examiner Note
4.	In light of the specification (US-PGPUB, paragraph 42), the limitation “storage unit”, in claims 1 and 5, is a physical storage.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the telephone interview, on 04/06/2021, with agent Wook Kim (Reg. No. 73186).


1.  (Currently Amended)  A remote control system comprising:
an electrical apparatus;
a terminal device that performs an operation of registering the electrical apparatus; and
a server device that accepts a request for the electrical apparatus from the terminal device;[[,]] 
wherein the terminal device includes:
a first communication engine that communicates with the electrical apparatus and the server device; and
a first controller that controls the terminal device, , via the first communication engine, a search request for searching the electrical apparatus, receives from the electrical apparatus, via the first communication engine, a search request response including a first encrypted apparatus ID in which an apparatus ID for identifying the electrical apparatus is encrypted, transmits to the electrical apparatus, via the first communication engine, a notification request that includes the first encrypted apparatus ID and is intended to request for providing server transmission data to the server device, receives from the electrical apparatus, via the first communication engine, a completion response indicating that, in response to the notification request, transmission of the server transmission data including the apparatus ID and the first encrypted apparatus ID from the electrical , via the first communication engine, a registration status confirmation request that includes the first encrypted apparatus ID and is intended to request for confirmation of a registration status of the apparatus ID in the server device;[[,]]
wherein the electrical apparatus includes: 
a second communication engine that communicates with the terminal device and the server device; and 
a second controller that controls the electrical apparatus, engine, transmits the search request response to the terminal device via the second communication engine, receives the notification request from the terminal device via the second communication engine, transmits the server transmission data to the server device via the second communication engine in response to the notification request, and transmits the completion response to the terminal device via the second communication engine;[[,]]
wherein the server device includes: 
a third communication engine that communicates with the electrical apparatus and the terminal device; 
a storage unit that registers the apparatus ID of the electrical apparatus for which the request from the terminal device is acceptable; and 
engine, receives the registration status confirmation request from the terminal device via the third communication engine, determines whether there is a match between the first encrypted apparatus ID received from the electrical apparatus and the first encrypted apparatus ID received from the terminal device, and when there is a match, registers the apparatus ID in a first security state in the storage unit.

2.  (Currently Amended)  The remote control system according to claim 1, wherein the first controller receives from the server device, via the first communication engine, a registration status conformation result including a second encrypted apparatus ID in which the apparatus ID is encrypted in the server device, transmits a registration request that includes the second encrypted apparatus ID and is intended to request for registration of the apparatus ID, and receives from the server device, via the first communication engine, a registration result of the apparatus ID in the server device in response to the registration request, and
the third controller stores the second encrypted apparatus ID in the storage unit, transmits the registration status confirmation result to the terminal device via the third communication engine, receives the registration request from the terminal device via the third communication engine, and when there is a match between the second encrypted apparatus ID included in the engine.

5.  (Currently Amended)   A server device that accepts a request for an electrical apparatus from a terminal device performing an operation of registering the electrical apparatus, the server device comprising:
a third communication engine that communicates with the electrical apparatus and the terminal device;
a storage unit that registers an apparatus ID for identifying the electrical apparatus for which a request from the terminal device is acceptable; and
a third controller that controls the server device;[[,]]
wherein the third controller receives, via the third communication engine, server transmission data that includes the apparatus ID and a first encrypted apparatus ID in which the apparatus ID is encrypted and that is transmitted from the electrical apparatus in response to a notification request to the server device received from the terminal device, receives from the terminal device, via the third communication engine, a registration status confirmation request that includes the first encrypted apparatus ID and is intended to request for confirmation of a registration status of the apparatus ID in the server device, determines whether there is a match between the first encrypted apparatus ID received from the electrical apparatus and the first encrypted apparatus ID 

6.  (Currently Amended)  The server device according to claim 5, wherein the third controller transmits to the terminal device, via the third communication engine, a registration status confirmation result including a second encrypted apparatus ID in which the apparatus ID is encrypted in the server device, stores the second encrypted apparatus ID in the storage unit, receives from the terminal device, via the third communication engine, a registration request that includes the second encrypted apparatus ID and is intended to request registration of the apparatus ID, and when there is a match between the second encrypted apparatus ID included in the registration request and the second encrypted apparatus ID registered in the storage unit, registers the apparatus ID in a second security state higher in security level than the first security state in the storage unit, and transmits to the terminal device, via the third communication engine, a registration result of the apparatus ID in the server device in response to the registration request.

7.  (Currently Amended)  The server device according to claim 5, wherein the third controller performs mutual authentication with the terminal device via the third communication engine before receipt of the first encrypted apparatus ID from the terminal device.


a physical memory; 
a first communication engine that communicates with the electrical apparatus and the server device; and
a first controller that controls the terminal device;[[,]]
wherein the first controller transmits a search request for searching the electrical apparatus to the electrical apparatus, via the first communication engine, receives, via the first communication engine, a search request response including a first encrypted apparatus ID in which an apparatus ID for identifying the electrical apparatus is encrypted from the electrical apparatus, transmits to the electrical apparatus, via the first communication engine, a notification request that includes the first encrypted apparatus ID and is intended to request for providing server transmission data to the server device, receives from the electrical apparatus a completion response indicating that, in response to the notification request, transmission of the server transmission data including the apparatus ID and the first encrypted apparatus ID from the electrical apparatus to the server device has completed, and transmits to the server device, via the first communication engine, a registration status confirmation request that includes the first encrypted apparatus ID received from the electrical apparatus for determining in the server device whether there is a match with the first encrypted apparatus ID transmitted from the electrical apparatus in response 

9.  (Currently Amended)  The terminal device according to claim 8, wherein the first controller receives from the server device, via the first communication engine, a registration status confirmation result including a second encrypted apparatus ID in which the apparatus ID is encrypted in the server device, transmits to the server device, via the first communication engine, a registration request that includes the second encrypted apparatus ID and is intended to request for registration of the apparatus ID, and receives from the server device, via the first communication engine, a registration result of the apparatus ID in the server device in response to the registration request.

10.  (Currently Amended)  The terminal device according to claim 8, wherein the first controller performs mutual authentication with the server device via the first communication engine before transmission of the first encrypted apparatus ID to the server device.

11.   (Currently Amended)  An electrical apparatus registration method in a remote control system including[[:]] an electrical apparatus,[[;]] a terminal device that performs an operation of registering the electrical apparatus,[[;]] and a server device that accepts a request for the electrical apparatus from the terminal device,  the electrical apparatus registration method comprising:
transmitting, by the terminal device, 
transmitting, by the electrical apparatus, 
transmitting, by the terminal device, 
transmitting, by the electrical apparatus, 
transmitting, by the electrical apparatus, 
transmitting, by the terminal device, 
determining, by the server device, 

12.  (Currently Amended)  The electrical apparatus registration method according to claim 11,  further comprising:
transmitting, by the server device, 
storing, by the server device 
transmitting, by the terminal device, 
receiving, by the server device, 
when there is a match between the second encrypted apparatus ID included in the registration request and the second encrypted apparatus ID stored in the server device, the server device registers the apparatus ID in a second security state higher in security level than the first security state in the server device, and
transmitting, by the server device, 

16.  (Currently Amended)  A non-transitory computer-readable memory storing a program for causing a computer that is mounted in a server device accepting a 
receiving server transmission data that includes an apparatus ID and a first encrypted apparatus ID in which the apparatus ID is encrypted and is transmitted from the electrical apparatus in response to a notification request 
receiving from the terminal device a registration status confirmation request that includes the first encrypted apparatus ID and is intended to request for confirmation of a registration status of the electrical apparatus in the server device;
determining whether there is a match between the first encrypted apparatus ID received from the electrical apparatus and the first encrypted apparatus ID received from the terminal device; and
when there is a match, registering the apparatus ID in a first security state in the server device.

17.  (Currently Amended)  An electrical apparatus registration method in a remote control system including[[:]] an electrical apparatus,[[;]] a terminal device that performs an operation of registering the electrical apparatus,[[;]] and a server device that accepts a request for the electrical apparatus from the terminal device,  the electrical apparatus registration method comprising: 
transmitting, by the electrical apparatus , an apparatus ID for identifying the electrical apparatus and a first encrypted 
transmitting, by the terminal device, 
determining, by a , , when there is a match, registers the apparatus ID in a first security state in the server device.


Allowable Subject Matter
6.	In light of the examiner amendment authorized by the applicant’s representative, claims 1-17 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method to register an electrical apparatus.  Independent claims 1, 5, 8, 11, 16 and 17 identify the uniquely distinct features for transmitting, by an electrical apparatus to a server device, an apparatus ID for identifying the electrical apparatus and an encrypted apparatus ID in which the apparatus ID is encrypted in response to a request from the terminal device; transmitting, by the terminal device to the server device, the encrypted apparatus ID; determining, by the sever device, whether there is a match between the encrypted apparatus ID received from the electrical apparatus and the encrypted apparatus ID in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Loladia et al. (US 10382203 B1), discloses a method for pairing an IoT device, wherein the IoT device transmits a device ID and a client ID to an IoT service, wherein a mobile device transmits a token comprising the device ID and the client ID to the IoT service, and wherein the IoT service compares the device ID and the client ID in the token with the device ID and the client ID received from the IoT device to verify the pairing. The other closest prior art, KAGEYAMA et al. (US 20130014225 A1), discloses a method to register an electrical appliance in a server, wherein the electrical appliance transmits the electrical appliance’s identification to the server, wherein a mobile phone transmits an authorization code to the server. However, either singularly or in combination, Loladia et al. and/or KAGEYAMA et al. do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s).
Therefore, claims 1, 5, 8, 11, 16, 17, and the respective dependent claims 2-4, 6-7, 9-10, 12-15 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2437